*353Opinion by
Olives, C. J.
In accordance with stipulation of counsel that jthe merchandise consists of buckles and lighters similar in all material respects to those the subject of Abstract 57300, the merchandise entered, or withdrawn from warehouse, for consumption prior to June 6, 1951, was held dutiable at 45 percent under paragraph 1527 (c) (2), as modified by the General Agreement on Tariffs and Trade (T. D. 51802), and that entered, or withdrawn from warehouse, for consumption on or after June 6, 1951, was held dutiable at 35 percent under said paragraph, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52759), as claimed.